Luke, J.
The evidence authorized the verdict; and in the absence of an appropriate written request for specific instructions, the charge as given was sufficiently full and fair. “Where the presiding judge, by his general charge, presents to the jury the law governing the substantial and controlling issues in a ease, the mere failure or omission to charge upon minor points, to which his attention is not called at the time, is not ground for a new trial.” Thomas v. State, 95 Ga. 484 (4) (22 S. E. 485).

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.